Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 07.16.2020. Claims 1-32 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 09.27.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 04.18.2016 is acknowledged. The Examiner takes the US Application date of 04.18.2016 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: accessing the state object having state, and having identifications of the first entity and a second entity, the first entity and the second entity having permission to access the state object, the state object being electronically signed by the first entity;

Limitation 2: accessing a proposed transaction to change the state object, the proposed transaction identifying an output state for the state object and identifies an input state for the state object, the proposed transaction being electronically signed by an entity that proposed the transaction; 

Limitation 3: receiving a verified transaction that has been verified by a verification service, the verification service verifying by ensuring that the input state is not in a register of consumed input states maintained by the verification service and electronically signing the proposed transaction to generate a verified transaction;

Limitation 4: storing the verified transaction as part of the distributed ledger to record the change to the state object.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  
an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Accessing the state object having state, and having identifications of the first entity and a second entity, the first entity and the second entity having permission to access the state object, the state object being electronically signed by the first entity; accessing a proposed transaction to change the state object, the proposed transaction identifying an output state for the state object and identifies an input state for the state object, the proposed transaction being electronically signed by an entity that proposed the transaction; receiving a verified transaction that has been verified by a verification service, the verification service verifying by ensuring that the input state is not in a register of consumed input states maintained by the verification service and electronically signing the proposed transaction to generate a verified transaction; storing the verified transaction as part of the distributed ledger to record the change to the state object (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Accessing the state object having state, and having identifications of the first entity and a second entity, the first entity and the second entity having permission to access the state object, the state object being electronically signed by the first entity; accessing a proposed transaction to change the state object, the proposed transaction identifying an output state for the state object and identifies an input state for the state object, the proposed transaction being electronically signed by an entity that proposed the transaction; receiving a verified transaction that has been verified by a verification service, the verification service verifying by ensuring that the input state is not in a register of consumed input states maintained by the verification service and electronically signing the proposed transaction to generate a verified transaction; storing the verified transaction as part of the distributed ledger to record the change to the state object, are considered tailoring content based on Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1 and 17, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing system for conducting a transaction relating to a state object) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 17, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that receiving, determining, broadcasting, recording”, etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-16 and 18-32 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.

10.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,529,042 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.

11.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,529,041 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.

12.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,521,775 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.



15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687














GA/Primary Examiner, Art Unit 3627